DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 5070909 to Davenport (Davenport – cited by applicant in the IDS filed 5/3/2021).

    PNG
    media_image1.png
    404
    658
    media_image1.png
    Greyscale

With regard to claim 1, Davenport discloses an apparatus (Davenport, abstract, title) comprising: 
a valve body (noted in the annotated fig. 5a above) including a fluid flow path (the hollow interior of the valve body defines a fluid flow path) between an inlet and an outlet (as annotated above); and 
valve trim (the insert received in the valve body as annotated above) positioned in the fluid flow path (as shown in the annotated figure), the valve trim including a first passageway (the first passageway is considered to be middle and bottom fluid passages that extend from one side to the other side of the valve trim) extending from the inlet to the outlet (as shown in the annotated figure), the first passageway including a first pressure staged passage (as indicated in the annotated figure) and a second pressure staged passage (as indicated in the annotated figure), the second pressure staged passage including a first radial passageway (as indicated in the annotated figure).  

With regard to claim 2, Davenport discloses the apparatus of claim 1 as set forth above, and further discloses wherein the first pressure staged passage is fluidly coupled to the second pressure staged passage via a first throat (as indicated in the annotated figure).  

(the diameter of the first pressure staged passage is shown in the cross section view of the annotated figure), the first throat has a second diameter smaller than the first diameter (as shown in the annotated figure, the diameter of the throat is smaller than the diameter of the first pressure staged passage), and the second pressure staged passage has a third diameter larger than the first diameter (as shown in the cross section view of the annotated figure the diameter of the second pressure staged passage is greater than the diameter of the first pressure staged passage).  

With regard to claim 10, Davenport discloses the apparatus of claim 1 as set forth above, and further discloses wherein the valve trim is a unitary structure (the definition of unitary is “forming a single or uniform entity” or “relating to a unit or units”.  The valve trim that is inserted into the valve body is a singular flow control “unit” and thus is a unitary structure).  

For purposes of addressing claims 5, 6 and 12, a different embodiment and interpretation of Davenport anticipates the claims as set forth below:


    PNG
    media_image2.png
    459
    704
    media_image2.png
    Greyscale

(Davenport, abstract, title) comprising: 
a valve body (noted in the annotated figure above) including a fluid flow path (the hollow interior of the valve body defines a fluid flow path) between an inlet and an outlet (as annotated above); and 
valve trim (the insert received in the valve body as annotated above) positioned in the fluid flow path (as shown in the annotated figure), the valve trim including a first passageway (the first passageway is considered to be  the middle fluid passage that extends from one side to the other side of the valve trim) extending from the inlet to the outlet (as shown in the annotated figure), the first passageway including a first pressure staged passage (as indicated in the annotated figure and as this fluid passage includes radial passages that can absorb fluid pressure fluctuations, the fluid passage becomes a pressure staged passage) and a second pressure staged passage (as indicated in the annotated figure), the second pressure staged passage including a first radial passageway (as indicated in the annotated figure).  

With regard to claim 5, Davenport discloses the apparatus of claim 1 as set forth above, and further discloses wherein the first radial passageway is formed in a portion of the first passageway adjacent a second passageway (as indicated in the annotated figure).  

With regard to claim 6, Davenport discloses the apparatus of claim 5 as set forth above, and further discloses wherein the second passageway extends from the inlet to the outlet (as shown in fig. 5c, the second passageway extends from the inlet to the outlet), the first radial passageway to fluidly couple the first passageway to the second passageway (the first radial passageway places the first and second passageways in fluid communication).  

With regard to claim 12, Davenport discloses the apparatus of claim 6 as set forth above, and further discloses wherein the first passageway includes a third pressure staged passage (shown in the annotated figure).  

Allowable Subject Matter
Claims 18-20 are allowed.
Claims 4, 13-17 and 21-24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to claims 18-20 and 21, the prior art of record fails to teach or suggest an apparatus having a valve trim with a first diameter proximate the first end to accommodate a first number of the fluid passageway and a second diameter proximate the second end to increase the number of the fluid passageway to greater than the first number, in combination with pressure staged passages.  With regard to claim 4, the prior art fails to teach or suggest an apparatus having a first pressure staged passage having a hexagonal cross-section and a first throat having a circular cross-section, together in combination with the other claim elements.  With regard to claim 13, the prior art of record fails to teach or suggest a throat fluidly connecting second and third pressure staged passages, together in combination with the other claim elements. Claims 14-17 and 22-24 depend from claim 13 and are allowable for at least the same reason.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those references cited in the PTO 892 not of record above disclose similar but distinct valve trim devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216.  The examiner can normally be reached on M-F generally 8-4 pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753